Citation Nr: 0609918	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  00-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis 
of multiple joints, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1965.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The matter was remanded in March 2005.

The veteran has raised the issue of service connection for 
additional disability of gouty arthritis of joints caused by 
the service-connected rheumatoid arthritis. The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of 
a service-connected disease or injury, it too shall be 
service connected. See Allen v. Brown, 7 Vet. App. 439, 446 
(1995). This matter is therefore referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its prior March 2005 remand, the Board directed the RO to 
make arrangements for the an addendum to be added to a 
recent VA examination. The Board noted that in a June 2004 
VA examination, the examiner recommended that blood RH 
factor testing, and x-rays of the left knee and bilateral 
wrists be conducted. This was apparently in response to 
conflicting findings as to the existence of active 
rheumatoid arthritis in affected joints, and to rule out the 
presence of active rheumatoid arthritis. The test reports 
had not been associated with the claims folder and there was 
no indication that the examiner had reviewed these results. 

The record reflects that the veteran was re-examined in May 
2005. However, the requested test reports are still not of 
record, and were not clearly sought. Although the examiner 
again confirmed the presence of gouty arthritis and 
rheumatoid disease, the question as to whether the veteran 
has active rheumatoid arthritis in the affected joints 
masked by gouty arthritis, as prior findings seem to 
suggest, remains unanswered. Although the examiner 
referenced testing several years ago, the active process of 
rheumatoid arthritis requires current testing as recommended 
by the June 2004 VA examiner. The RH factor testing and x-
rays of the affected joints should be obtained and or 
otherwise completed and forwarded to the examiner for 
appropriate assessment. As such, requested development has 
not been completed.  Appellant's representative has argued 
that additional development is needed. Corrective action 
must be undertaken prior to entry of a Board decision.  See 
Stegall v.Brown, 11 Vet. App. 268 (1998).

The Board regrets therefore, that another remand is necessary 
to ensure due process is afforded the veteran in his claims. 

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.	All recent VA records of treatment 
should be obtained for association 
with the claims folder, to 
specifically include reports of recent 
X-rays and recent RH testing.  If the 
testing was not conducted, 
documentation of that fact should be 
set out in the claims folder so that 
further requests for these records 
will not follow.

2.	The claims file should be returned to 
the physician who provided the most 
recent May 2005 VA examination for 
preparation of an addendum.  If that 
physician is no longer available, the 
RO should arrange for another 
physician with appropriate expertise 
to review the claims folder, and note 
such review in the examination report. 
Based on this review, including all 
prior examinations, and results of RH 
factor testing and x-rays of the 
affected joints, the examiner is asked 
to provide an opinion as to the 
presence of currently active 
rheumatoid disease in the affected 
joints, to include the identified left 
knee and bilateral wrists. The 
supporting rationale for all opinions 
expressed must be provided.  If it is 
determined that opinion cannot be 
entered without examination, such 
examination should be scheduled.  If 
the additional examination is 
undertaken, all pertinent records must 
be reviewed, including clinical 
records, this remand and the prior 
March 2005 remand.

3.	The RO should undertake any other 
development and/or corrective action 
it determines to be indicated, 
including obtaining all recent VA 
outpatient treatment records for the 
disability from June 2004 to the 
present.

4.	Then the RO should readjudicate the 
claim. If the benefits sought on 
appeal are not granted to the 
appellant's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


